DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/020,830 filed on June 23, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are still pending, with claims 1-3, 12 and 14 being currently amended.

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claim 3 are accepted. The 112(b) rejections of claims 3-1, 3-2, 5-1, 5-2, 8-1, 8-2, 11-1 and 11-2 are therefore withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Japanese Publication JP201515827A in view of Hershkovitz et al. US PGPUB 2010/0094496.
Regarding claims 1 and 14, Suzuki discloses a battery management system [fig. 1], comprising:
an electric vehicle capable of travelling by driving a motor with an exchangeable battery [fig. 1, vehicle 2 uses exchangeable battery 1; pars. 20-21];
a battery station capable of charging the battery by adjusting a charging speed [fig. 1, battery station 3 adjusts the speed of charging the battery; pars. 5, 10, 22, 41 & 43 & 55]; and 
a management server connected to the electric vehicle and the battery station through a communication network [fig. 1, control server 4 is connected to both the vehicle 2 and the charging station 3  via network 6 and controls the speed of charging of batteries at the station according to a request received from the vehicle over network 6; pars. 20 & 22]
wherein the management server quantitatively evaluates exchangeability of the battery stored in the battery station [par. 22, the server 4 determines if a battery can be prepared (and thus “exchangeable”) in time for the vehicle’s arrival via normal charging, if not, then fast charging is used], on the basis of at least a position of the electric vehicle and a battery remaining amount of the battery mounted on the electric vehicle [pars. 20-22, 30, 32 & 72-74, based on the vehicle’s location (position via GPS) and the vehicle’s battery level (when battery is low vehicle’s control device 20 requests for exchange) the evaluation is performed],
 determines the charging speed of the battery of the battery station, on the basis of an evaluation value of the exchangeability of the battery [pars. 20-22, 30, 32, 41, 43, 55 & 72-74; based on the state of charge of the battery at the exchange station  fast charging or slow charging is used to prepare the battery in time for the vehicle], and
transmits control information relevant to the determined charging speed, to the battery station [pars. 20-22, 30, 32, 41, 43, 55 & 72-74].
Suzuki does not explicitly disclose the position of the electric vehicle and the battery remaining amount being periodically transmitted from the electric vehicle.
However, Hershkovitz discloses a battery exchange system controlled by a central server [figs. 1 & 16] wherein the position of the electric vehicle and the battery remaining amount being periodically transmitted from the electric vehicle [pars. 53, 192 & 138; the current location of the electric vehicle and the current charge level of the electric vehicle is periodically transmitted a control center].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Suzuki to further include the position of the electric vehicle and the battery remaining amount being periodically transmitted from the electric vehicle for the purpose of allowing a control center to plan overall management for servicing batteries, as taught by Hershkovitz (par. 238).
Regarding claim 14, the method steps disclosed therein would have been are deemed as being obvious to one of ordinary skill based on the teachings of the prior art reference(s) applied above, since the prior art of record herein is construed as teaching or suggesting all of the elements recited in the method claim, as pointed out in the above rejection of claim 1. The claim is accordingly rejected.
Regarding claim 12, Suzuki discloses a management server connected to an electric vehicle capable of travelling by driving a motor with an exchangeable battery  and a battery station capable of charging the battery by adjusting a charging speed,  through a communication network [fig. 1, control server 4 is connected to both the vehicle 2 and the charging station 3  via network 6 and controls the speed of charging of batteries at the station according to a request received from the vehicle over network 6; vehicle 2 uses exchangeable battery 1; pars. 20-22; battery station 3 adjusts the speed of charging the battery; pars. 5, 10, 22, 41 & 43 & 55], 
wherein the management server quantitatively evaluates exchangeability of the battery stored in the battery station [par. 22, the server 4 determines if a battery can be prepared (and thus “exchangeable”) in time for the vehicle’s arrival via normal charging, if not, then fast charging is used], on the basis of at least a position of the electric vehicle and a battery remaining amount of the battery mounted on the electric vehicle [pars. 20-22, 30, 32 & 72-74, based on the vehicle’s location (position via GPS) and the vehicle’s battery level (when battery is low vehicle’s control device 20 requests for exchange) the evaluation is performed], determines the charging speed of the battery of the battery station, on the basis of an evaluation value of the exchangeability of the battery [pars. 20-22, 30, 32, 41, 43, 55 & 72-74; based on the state of charge of the battery at the exchange station  fast charging or slow charging is used to prepare the battery in time for the vehicle], and transmits control information relevant to the determined charging speed, to the battery station [pars. 20-22, 30, 32, 41, 43, 55 & 72-74].
Suzuki does not explicitly disclose the position of the electric vehicle and the battery remaining amount being periodically transmitted from the electric vehicle.
However, Hershkovitz discloses a battery exchange system controlled by a central server [figs. 1 & 16] wherein the position of the electric vehicle and the battery remaining amount being periodically transmitted from the electric vehicle [pars. 53, 192 & 138; the current location of the electric vehicle and the current charge level of the electric vehicle is periodically transmitted a control center].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Suzuki to further include the position of the electric vehicle and the battery remaining amount being periodically transmitted from the electric vehicle for the purpose of allowing a control center to plan overall management for servicing batteries, as taught by Hershkovitz (par. 238).
	Regarding claim 13, Suzuki discloses a computer program for allowing a server device to function as the management server according to claim 12 [pars. 49, 63 & 168].
	
Claims 4-1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Japanese Publication JP201515827A in view of Hershkovitz et al. US PGPUB 2010/0094496, and further in view of Genschel et al. US PGPUB 2010/0274656.
Regarding claim 4-1, Suzuki discloses wherein the management server quantitatively evaluates necessity of charging the battery stored in the battery station, on the basis of a demand and a supply of power in a power market [pars. 20-22, 30, 32, 41, 43, 55 & 72-74; based on a demand from a vehicle it is determined whether or not to charge the battery; par. 105, based on a supply, i.e. solar, it is determined to charge the battery], or in a facility in which the battery station is provided or in the vicinity of the facility, determines the charging speed of the battery of the battery station, on the basis of the evaluation value of the exchangeability of the battery and an evaluation value of the necessity of charging, and transmits control information relevant to the determined charging speed, to the battery station [pars. 20-22, 30, 32, 41, 43, 55 & 72-74; the server 4 determines if a battery can be prepared (and thus “exchangeable”) in time for the vehicle’s arrival via normal charging, if not, then fast charging is used; based on the vehicle’s location (position via GPS) and the vehicle’s battery level (when battery is low vehicle’s control device 20 requests for exchange) the evaluation is performed; based on the state of charge of the battery at the exchange station  fast charging or slow charging is used to prepare the battery in time for the vehicle].
The combination of Suzuki and Hershkovitz does not explicitly disclose the battery station is further capable of discharging the battery by adjusting a discharging speed, evaluating the necessity of discharging the battery, determining the discharging speed of the battery, or on the basis of an evaluation value of the necessity of discharging the battery, and transmits control information relevant to the determined discharging speed, to the battery station.
However, Genschel discloses a battery exchange system controlled by a central server [fig. 1b] wherein the battery station is further capable of discharging the battery by adjusting a discharging speed [pars. 17, 201 & 208, different battery types have different “discharging speeds” (i.e. “over the time of 1 1/2 hours”, par. 201), thus the station, which is capable of discharging battery power to the grid is capable of adjusting the discharging speed], evaluating the necessity of discharging the battery [pars. 28 & 201, determining whether the current time is a peak usage time], determining the discharging speed of the battery [pars. 17, 201 & 208], and on the basis of an evaluation value of the necessity of discharging the battery, and transmits control information relevant to the determined discharging speed, to the battery station [pars. 17, 201 & 208; instructing the exchange station to discharge the battery over the scheduled time].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Suzuki and Hershkovitz to further include the battery station is further capable of discharging the battery by adjusting a discharging speed, evaluating the necessity of discharging the battery, determining the discharging speed of the battery, or on the basis of an evaluation value of the necessity of discharging the battery, and transmits control information relevant to the determined discharging speed, to the battery station for the purpose of providing a revenue opportunity for the battery owner or consumer while simultaneously protecting the battery, as taught by Genschel (pars. 17, 201 & 208).

Claims 6-1 and 9-1 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Japanese Publication JP201515827A in view of Hershkovitz et al. US PGPUB 2010/0094496, and further in view of Lai et al. US PGPUB 2019/0202416.
Regarding claim 6-1, Suzuki discloses wherein the electric vehicle includes a plurality of categories of electric vehicles having different usages [fig. 1, pars. 5 & 7; scooters, bicycles, vehicles].
The combination of Suzuki and Hershkovitz does not explicitly disclose the management server determines the category of the electric vehicle on which the battery is mounted, according to a degree of deterioration of the battery.
However, Lai discloses a battery exchange system with a central controller [fig. 1a] wherein the management server determines the category of the electric vehicle on which the battery is mounted, according to a degree of deterioration of the battery [pars. 21, 35, 38 & 62-65 batteries are classified into types according to their state of health (degree of deterioration), among other traits, and selected for different vehicle types (i.e. scooter vs EV) based on which type of battery works best for which vehicle].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Suzuki and Hershkovitz to further include the management server determines the category of the electric vehicle on which the battery is mounted, according to a degree of deterioration of the battery for the purpose of determining which battery works best for which type of vehicle and executing the exchange accordingly, as taught by Lai (pars. 62-65).
Regarding claim 9-1, Suzuki discloses wherein the battery is capable of being used in equipment other than the electric vehicle [fig. 1, pars. 5 & 7; scooters, bicycles, vehicles], the equipment includes a plurality of categories of equipment having different usages [fig. 1, pars. 5 & 7; scooters, bicycles, vehicles; scooters and bicycles are used to carry a single person, vehicle can carry multiple persons and luggage].
The combination of Suzuki and Hershkovitz does not explicitly disclose the management server determines the category of the equipment of using the battery, according to the degree of deterioration of the battery.
However, Lai discloses a battery exchange system with a central controller [fig. 1a] wherein the management server determines the category of the equipment of using the battery, according to a degree of deterioration of the battery [pars. 21, 35, 38 & 62-65 batteries are classified into types according to their state of health (degree of deterioration), among other traits, and selected for different vehicle types (i.e. scooter vs EV), which are different equipment, based on which type of battery works best for which vehicle].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Suzuki and Hershkovitz to further include the management server determines the category of the equipment of using the battery, according to the degree of deterioration of the battery for the purpose of determining which battery works best for which type of vehicle and executing the exchange accordingly, as taught by Lai (pars. 62-65).

Claims 7-1 and 10-1 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Japanese Publication JP201515827A in view of Genschel et al. US PGPUB 2010/0274656, and further in view of Lai et al. US PGPUB 2019/0202416.
	Regarding claim 7-1, Suzuki discloses wherein the electric vehicle includes a plurality of categories of electric vehicles having different usages [fig. 1, pars. 5 & 7; scooters, bicycles, vehicles].
The combination of Suzuki and Genschel does not explicitly disclose the management server determines the category of the electric vehicle on which the battery is mounted, according to a degree of deterioration of the battery.
However, Lai discloses a battery exchange system with a central controller [fig. 1a] wherein the management server determines the category of the electric vehicle on which the battery is mounted, according to a degree of deterioration of the battery [pars. 21, 35, 38 & 62-65 batteries are classified into types according to their state of health (degree of deterioration), among other traits, and selected for different vehicle types (i.e. scooter vs EV) based on which type of battery works best for which vehicle].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Suzuki and Genschel to further include the management server determines the category of the electric vehicle on which the battery is mounted, according to a degree of deterioration of the battery for the purpose of determining which battery works best for which type of vehicle and executing the exchange accordingly, as taught by Lai (pars. 62-65). 
Regarding claim 10-1, Suzuki discloses wherein the battery is capable of being used in equipment other than the electric vehicle [fig. 1, pars. 5 & 7; scooters, bicycles, vehicles], the equipment includes a plurality of categories of equipment having different usages [fig. 1, pars. 5 & 7; scooters, bicycles, vehicles; scooters and bicycles are used to carry a single person, vehicle can carry multiple persons and luggage].
The combination of Suzuki and Genschel does not explicitly disclose the management server determines the category of the equipment of using the battery, according to the degree of deterioration of the battery.
However, Lai discloses a battery exchange system with a central controller [fig. 1a] wherein the management server determines the category of the equipment of using the battery, according to a degree of deterioration of the battery [pars. 21, 35, 38 & 62-65 batteries are classified into types according to their state of health (degree of deterioration), among other traits, and selected for different vehicle types (i.e. scooter vs EV), which are different equipment, based on which type of battery works best for which vehicle].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Suzuki and Genschel to further include the management server determines the category of the equipment of using the battery, according to the degree of deterioration of the battery for the purpose of determining which battery works best for which type of vehicle and executing the exchange accordingly, as taught by Lai (pars. 62-65). 
	
Allowable Subject Matter
Claims 2, 3, 4-2, 5, 6-2, 7-2, 8-2, 9-2, 10-2 and 11-2 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 2, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “the travelling direction of the user including: the travelling direction of the user who gets in the electric vehicle; and the travelling direction of the user who does not get in the electric vehicle” in combination with all the other elements recited in claim 2 and claim 1 from which claim 2 depends.
Claims 3, 4-2, 5, 6-2, 7-2, 8-2, 9-2, 10-2 and 11-2, being dependent on claim 2, would be allowable for the same reasons as claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859